DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1, 3-10 in the reply filed on 10/06/2020 is acknowledged.
Claims 2, and 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 11/11/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2018 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation "said lumen" however, there is insufficient antecedent basis for this limitation in the claim. This lumen is not recited in claim 1 on which this claim depends.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 9-10 and 22, 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over and Babu US 20150297115 A1 "Babu" and further in view of Wortley et al. US 20070078391 A1 “Wortley”.
In regard to claim 1, Babu teaches “A totally implantable medical device configured to be implanted under a patient's dermal layer, said device comprising:” (“Implantable medical devices are devices which are implanted subcutaneously and provide a biological function for the patient” [0003]. Furthermore, Babu discloses “In one exemplary application, namely a venous access port, palpitation requires the practitioner to feel for the subcutaneous port within a fat layer of the patient” [0005]. Since the implantable medical device is implanted subcutaneously (i.e. under the skin), by definition it represents a totally implantable medical device that is configured to be implanted under a patient’s dermal layer. Furthermore, Babu discloses “FIG. 3 is a perspective view of one embodiment of a venous access port useable in accordance with the present invention” [0015].).  
“a body” (“the venous access port 50 includes a housing 52 and a septum 54, with a discharge port 56 extending from ta distal end 58 of the port assembly 50 to be attached securely and sealingly to the proximal end of a catheter (not shown)” [0035]. Therefore, since the venous access port 50 includes a housing 52, under broadest reasonable interpretation, the totally implantable medical device includes a body.); 
“one or more light transmitters on said body to internally transmit light” (“Referring to FIG.s 3 and 4, the cap 88 defines a series of light affective areas 91, 93 annularly about the septum 54. […] the lighter absorptive areas 93 are configured to absorb less of the IR or NIR laser 22 light such that more reflected light will be received for these areas” [0037] and “the light affective areas 91, 93 may have varying configurations, e.g. different concavities or convexities, which cause absorptively or reflectively distinct areas. Other mechanisms, for example, light producing LEDs or light reflective metals, coatings or the like, may be positioned in the light affective areas 91, 93” [0038]. Therefore, since the light 
“[…] thereby enabling to identify at least one of a position and orientation of said device” (“Implantable medical devices are devices which are implanted subcutaneously and provide a biological function for the patient” [0003], “After implantation, and sometimes during the implantation procedure, it is necessary to locate the position and/or orientation of the implanted medical device and also to confirm or determine the attributes of the medical device” [0004] and “In at least one embodiment, the present invention provides a method of determining information regarding an implanted medical device” [0007]. Therefore, the invention of Babu can be used to identify at least one of a position and orientation of the implanted medical device. Furthermore, Babu discloses “In at least one embodiment, the information to be determined includes one of location, orientation or attribute of the medical device” [0009]. Thus the location (i.e. position) and/or orientation of the medical device can be determined.).
Babu does not teach “a defined input point at a first location on said body and a plurality of defined output points at a second location on said body, wherein said first location is different from said second location”; “a pathway beneath said dermal layer, extending from said defined input point to said plurality of defined output points” and “via said pathway from said defined input point to said plurality of defined output points”.
Wortley teaches “a defined input point at a first location on said body and a plurality of defined output points at a second location on said body, wherein said first location is different from said second location” (“More specifically, upper housing 20 includes a pair of diametrically opposed light guides 35, 36 to house and support LEDs 28, 30 that are positioned on opposite sides of opening 22” [0057] and “Light components 110 can be mounted at any location on access port 100 that provides the desired 
“a pathway beneath said dermal layer, extending from said defined input point to said plurality of defined output points” and “via said pathway from said defined input point to said plurality of defined output points” (“In one embodiment of the invention, the light activating circuitry comprises a light supporting member that extends in a first plane and includes a conductive pathway formed thereon, and a first plate extending on a first plane transverse in a connected relation to the light supporting member” [0021] and “in another embodiment, the light actuating circuitry generally comprises light activating circuitry comprises a first portion that extends about the septum and includes a conductive pathway formed thereon, and a second portion connected to the first portion connected to the first portion and that includes positive and negative terminals mounted thereon” [0023]. Therefore, since the light activating circuitry includes a conductive pathway which extends about the septum, under broadest reasonable interpretation, this conductive pathway constitutes a pathway beneath said dermal layer extending from said defined input point (i.e. the light guide) and said plurality of defined output points (i.e. light components 110).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device of Babu so as to include the defined input point, the 
In regard to claim 3, due to its dependence on claim 22, this claim inherits the references disclosed therein. That being said, Babu teaches “wherein said one or more inter-digitating light carrying channels comprise one of: optic fibers, light guides; and light reflecting materials” (“Referring to FIGS. 3 and 4, the cap 88 defines a series of light affective areas 91, 93 annularly about the septum 54” [0037]. As shown in FIG. 3, the light affective areas 91, 93 are located circumferentially around the outer rim of the septum 54. Furthermore, Babu discloses “darker absorptive areas 91 are configured to absorb more of the IR or NIR light 22 […] and the lighter absorptive areas 93 are configured to absorb less of the IR or NIR laser 22 light such that more reflected light will be received for these areas” [0037] and the “light affective areas 91, 93 may have varying configurations, e.g. different concavities or convexities, which cause absorptively or reflectively distinct areas. Other mechanisms, for example, light producing LEDs or light reflective metals, coatings or the like may be positioned in the light affective areas 91, 93” [0038]. In this case, since the light affective areas include light reflective metals, coatings or the like, under broadest reasonable interpretation, these light affective areas 91 and 93 constitute inter-digitating light carrying channels that are comprised of light reflecting materials.).
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Babu does not teach “wherein light entering said defined input point will be transmitted to said plurality of defined output points at a distance from said defined input point”. 
Wortley teaches “wherein light entering said defined input point will be transmitted to said plurality of defined output points at a distance from said defined input point” (“More specifically, upper housing 20 includes a pair of diametrically opposed light guides 35, 36 to house and support LEDs 28, 30 that are positioned on opposite sides of opening 22” [0057] and “Light components 110 can be mounted at any location on access port 100 that provides the desired intensity of light, whether that is bright or dim” [0069] and “Lighting components 110 can be any source of light known in the art. Examples of light components that can be used include incandescent bulbs, luminescent or fluorescent materials, and light emitting diodes (LEDs)” [0066]. A light guide by definition directs light input to it toward a specific location. Thus, since the upper housing includes diametrically opposed light guides 35, 36, these light guides constitutes defined input points at a first location on said body that allow light transmitted there through to be transmitted to said plurality of defined output points at a distance from said defined input point. Furthermore, since the light components 110 can be mounted at any location on access port 100 (i.e. the housing), under broadest reasonable interpretation, these light components constitute a plurality of defined output points at a second location on said body, wherein said first location is different from said second location.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device of Babu so as to include the defined input point, the plurality of defined output points and the pathway between the definite input and the plurality of definite outputs as disclosed in Wortley in order to allow the practitioner to accurately locate the implanted medical device based on light. With the light emitted from the plurality of output points is visible, “the practitioner uses the light emitting elements to guide the insertion of the needle 414 tip 
In regard to claim 6, due to its dependence on claim 22, this claim inherits the references disclosed therein. That being, Babu teaches “wherein said one or more inter-digitating light carrying channels comprise light reflecting materials selected from the group consisting of: acrylic glass (PMMA), mirrors and other light reflecting materials” (“As another exemplary alternative, the light affective areas 91, 93 may be defined by coating the areas with materials which are absorptively or reflectively distinct, e.g. materials having different fluorescence […] Other mechanisms, for example, light producing LEDs or light reflective metals, coating or the like may be positioned in the light affective areas 91, 93” [0038]. Since other mechanisms, such as light reflective metals, coatings and the like may positioned in the light affective areas, under broadest reasonable interpretation, these light reflective metals, coatings and the like constitute other light reflecting materials which can be selected as light reflecting materials to utilize within the inter-digitating light carrying channels.). 
In regard to claim 7, due to its dependence on claim 22, this claim inherits the references disclosed therein. That being said, Babu teaches “wherein said device includes a housing comprising a reservoir, said reservoir connected on one end thereof to a self-resealing penetrable septum and on the other end to an outlet cannula, wherein said septum is located on a side of upper surface of said housing, and wherein said one or more inter-digitating light carrying channels are connected with said housing having their openings circumferentially scattered about an outer rim of said septum” (“the venous access port 50 includes a housing 52 and a septum 54, with a discharge port 56 extending from a distal end 58 of the port assembly 50 to be attached securely and sealingly to the proximal end of a catheter (not shown). A passageway 60 extends from the interior reservoir 62 to the distal tip opening 64 of 
In regard to the septum being located on a side or upper surface of the housing, Babu discloses “With reference now to FIGS. 6 and 7, the interior of the port assembly 50 is shown to provide an interior reservoir 62. The housing 52 is shown to include a housing base 68 of needle-impenetrable material that includes a well 70 having a bottom floor 72 and side walls 74 that define the interior reservoir 62 beneath septum 54” [0036]. As shown in FIG. 6, the septum 54 is located on the upper surface of the housing 52 and in connection with the cap 88. Since the interior reservoir 62 is located within the housing 52 and is located beneath the septum 54, under broadest reasonable interpretation, the septum is located on an upper surface of the housing. 
In regard to the one or more inter-digitating light carrying channels being connected with said housing and having their openings circumferentially scattered about an outer rim of said septum, Babu discloses “Referring to FIGS. 3 and 4, the cap 88 defined a series of light affective areas 91, 93 annularly about the septum 54” [0037]. As stated previously, the light affective areas constitute inter-digitating light carrying channels. Furthermore, as shown in FIG. 3, the light affective areas 91, 93 are located circumferentially around the outer rim of the septum 54.).
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Babu teaches “wherein said device includes an external light source configured to provide the light to be internally transmitted so that the light can be received at said defined input point and can be transmitted to said plurality of defined output points, wherein said external light source is selected from the group consisting of an Infrared light source, an ultraviolet light source and a visible light source” (“Referring to FIGS. 1 and 2, an exemplary light scanning device 20 is illustrated in use to detect an implanted medical device, i.e. a venous access port 50 in FIG. 1 and a catheter 150 in FIG. 2. The exemplary light scanning device 20 uses a two-axis optical scanner to sweep an infrared (IR) or near-infrared (NIR) laser 22 over a target area 12 of a patient 10” [0031]. Since the light scanning device 20 uses a two-axis optical scanner to sweep an infrared laser over the target area of the patient, under broadest reasonable interpretation, the light scanning device 20 (i.e. external light source) can include an Infrared light source. According to the instant application, “The optic fibers are incorporated into the casing of the TIVAD in an orientation that allows the membrane (septum) to be reliably and repeatedly located by trans-cutaneous illumination of the TIVAD using a commercially available monochromatic laser light source, or any other light source” (Page 7, Lines 8-12). Therefore, a monochromatic laser light can be used as the light source. Thus, since the exemplary light scanning device 20 can detect an implanted medical device (i.e. a venous access port) through the use of infrared or near-infrared light (i.e. laser 22) under broadest reasonable interpretation, external light source can be selected from the group listed within the claim and can therefore be an Infrared light source to provide the light to be internally transmitted so that the light can be received at said defined input point and can be transmitted to said plurality of defined output points.)
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Babu teaches “comprising one of: tissue expander, vascular access device, vascular graft and dialysis/surgical bypass graft” (“Referring to FIGS. 3-7, a first exemplary venous access port 50 will be described […] the venous access port 50 includes a housing 52 and a septum 54, with a discharge port 56 extending from a distal end 58 of the port assembly 50 to be attached securely and sealingly to the proximal end of a catheter (not shown)” [0035]. In this case, the venous access port constitutes a vascular access device because the venous access port can be 
In regard to claim 22, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Babu teaches “wherein said one or more light transmitters comprise one or more inter-digitating light carrying channels” (“Referring to FIGs. 3 and 4, the cap 88 defines a series of light affective areas 91, 93 annularly about the septum 54. […] the lighter absorptive areas 93 are configured to absorb less of the IR or NIR laser 22 light such that more reflected light will be received for these areas” [0037] and “the light affective area 91, 93 may have varying configurations, e.g. different concavities or convexities, which cause absorptively or reflectively distinct areas. Other mechanisms, for example, light producing LEDs or light reflective metals, coatings or the like may be positioned in the light affective areas 91, 93” [0038]. Therefore, since the light affective areas 91, 93 can have varying configurations and include other mechanisms such as light producing LEDs or light reflective metals, under broadest reasonable interpretation, the light affective areas 91, 93 constitute one or more light transmitters that comprise one or more inter-digitating light carrying channels.). 
In regard to claim 24, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Babu discloses “wherein said body has a lumen, and wherein said plurality of defined output points circumferentially surround said lumen” (“Generally, the venous access port 50 includes a housing 52 and a septum 54” [0035] and “Referring to FIGS. 3 and 4, the cap 88 defines a series of light affective areas 91, 93 annularly about the septum 54” [0037]. As stated previously, the housing 52 constitutes a body of the device. In this case, the septum 54 constitutes a lumen and the light affective areas 91, 93 constitute defined output points which circumferentially surround said lumen (i.e. septum 54).).
In regard to claim 25, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Babu discloses “wherein said body has a lumen” (“Generally, the 
Babu does not teach “and wherein said defined input point is further away from said lumen than said plurality of defined output points”.
Wortley teaches “and wherein said defined input point is further away from said lumen than said plurality of defined output points” (“More specifically, upper housing 20 includes a pair of diametrically opposed light guides 35, 36 to house and support LEDs 28, 30 that are positioned on opposite sides of opening 22” [0057] and “Light components 110 can be mounted at any location on access port 100 that provides the desired intensity of light, whether that is bright or dim” [0069] and “Lighting components 110 can be any source of light known in the art. Examples of light components that can be used include incandescent bulbs, luminescent or fluorescent materials, and light emitting diodes (LEDs)” [0066]. A light guide by definition directs light input to it toward a specific location. Thus, since the upper housing includes diametrically opposed light guides 35, 36, these light guides constitutes defined input points at a first location on said body which can be located further away from the lumen of Babu than said plurality of defined output points (i.e. the light components 110). Furthermore, since the light components 110 can be mounted at any location on access port 100 (i.e. the housing), under broadest reasonable interpretation, these light components constitute a plurality of defined output points at a second location on said body, wherein said first location is different from said second location.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device of Babu so as to include the defined input point, the plurality of defined output points and the pathway between the definite input and the plurality of definite outputs as disclosed in Wortley in order to allow the practitioner to accurately locate the 
In regard to claim 26, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Babu does not teach “wherein said device is transparent”. 
Wortley teaches “wherein said device is transparent” (“In one modification of the invention, structural components of the access port 100 (i.e., housing 102, septum 104, port can 106) can be made from any material that allows a greater amount of light to be emitted through it. […] Examples of materials that can be used to improve light transmittance include translucent or transparent materials, such as glass, polyurethane or polycarbonate” [0082]. Therefore, the device can be made of transparent materials. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device of Babu so as to include the device being transparent as disclosed in Wortley in order to allow the user to allow light to travel through the medical device more easily.  Combining the prior art elements according to known techniques would yield the predictable result of allowing light to travel through the medical device such that it can be identified.
In regard to claim 28, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Babu discloses “wherein said device includes a visible light source” (“Additionally, the light sensing device 20 is further configured to reproject the created image onto the skin using a visible laser. In an exemplary embodiment, the IR or NIR laser 22 has a wavelength of .
Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over and Babu US 20150297115 A1 "Babu" and Wortley et al. US 20070078391 A1 “Wortley” as applied to claims 1, 3, 5-7, 9-10 and 22, 24-26, 28 above and further in view of Vayser et al. US 20160015467 A1 "Vayser".
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Babu and Wortley does not teach “wherein said one or more light transmitters are formed of a transparent material; wherein said wherein said light transmitters are configured to internally transmit the light by means of total internal reflection”.
Vayser discloses “wherein said one or more light transmitters are formed of a transparent material; wherein said wherein said light transmitters are configured to internally transmit the light by means of total internal reflection” (“FIGS. 1A-1C illustrate various optical waveguides for illuminating a surgical field. The waveguides are integrally formed as either a surgical tool or a part thereof. Each waveguide comprises a polymer material adapted to conduct light via total internal reflection (TIR). Typically, the polymer may comprise acrylic, polycarbonate, cyclo olefin polymers or copolymers thereof but one of skill in the art will appreciate that other materials may also be used” [0098] and “Light guide insert 115 of FIG. 2 may be formed of any suitable material such as transparent or translucent material” [0103]. Thus, since the waveguides (i.e. light guides) are adapted to conduct light via total internal reflection and can be formed on any suitable material such as a transparent material, under broadest reasonable interpretation the wave guides constitute one or more light transmitters that are formed of a transparent material and are configured to internally transmit light by means of total internal reflection.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Babu and Wortley so as to include the light guides 
In regard to claim 23, due to its dependence on claim 22, this claim inherits the references disclosed therein. That being said, the combination of Babu and Wortley does not explicitly teach “wherein said one of more inter-digitating light carrying channels are configured to internally transmit the light by means of internal reflection”.
Vayser teaches “wherein said one or more inter-digitating light carrying channels configured to internally transmit light by means of internal reflection” (“The step surface generally supports total internal reflection whereas the riser surface is typically the light emitting surface […] While the riser and step surfaces are typically flat, they may also have more complex shapes to control light within the light guide or to direct light out of the light guide. […] In addition, the step surface may be coated, for example, with a metallic reflective coating, to promote total internal reflection” [0106]. In this case, the light guide constitutes an inter-digitating light carrying channel since the riser and step surfaces are configured to control light (i.e. transmit light rays) within the light guide. Additionally, since the step surface can be coated with a metallic reflective coating that promotes total internal reflection and the step surface controls light within the light guide (i.e. the inter-digitating light carrying channel), under 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Babu and Wortley with the inter-digitating light carrying channels being configured to internally transmit light rays by means of internal reflection as disclosed in Vayser in order to direct all of the light rays through the implantable medical device. When attempting to identify the position of a medical device within the body with light it is important for the light to be able to flow through the medical device. By having a device that causes total internal reflection, all of the light that passes through the device can be detected by the physician. Should the light deflect or be absorbed by the tissue, then the device may be more difficult to detect. Thus, utilizing inter-digitating light carrying channels capable of internal reflection would be obvious in order to enable identification of the position of the implanted medical device.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Babu US 20150297115 A1 "Babu" and Wortley et al. US 20070078391 A1 “Wortley” as applied to claims 1, 3, 5-7, 9-10 and 22, 24-26, 28 above, and further in view of Glenn US 20070161958 A1 "Glenn".
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Babu does not teach “further comprising integrated stabilization wings, wherein one of said stabilizing wings includes a distal end, wherein said pathway extends from said defined input point to said stabilization wing distal end, and wherein said defined input point is further away from said lumen that said plurality of defined output points”.
Wortley teaches “wherein said defined input point is further away from said lumen that said plurality of defined output points” (“More specifically, upper housing 20 includes a pair of diametrically opposed light guides 35, 36 to house and support LEDs 28, 30 that are positioned on opposite sides of opening 22” [0057] and “Light components 110 can be mounted at any location on access port 100 that 
And “pathway” (In one embodiment of the invention, the light activating circuitry comprises a light supporting member that extends in a first plane and includes a conductive pathway formed thereon, and a first plate extending on a first plane transverse in a connected relation to the light supporting member” [0021] and “in another embodiment, the light actuating circuitry generally comprises light activating circuitry comprises a first portion that extends about the septum and includes a conductive pathway formed thereon, and a second portion connected to the first portion connected to the first portion and that includes positive and negative terminals mounted thereon” [0023]. Therefore, since the light activating circuitry includes a conductive pathway which extends about the septum, under broadest reasonable interpretation, this conductive pathway constitutes a pathway beneath said dermal layer and extending from said defined input point (i.e. the light guide) and said plurality of defined output points (i.e. light components 110).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device of Babu so as to include the defined input point, the plurality of defined output points and the pathway between the definite input and the plurality of 
Glenn teaches “further comprising integrated stabilization wings, wherein one of said stabilizing wings includes a distal end, wherein said pathway extends from said defined input point to said stabilization wing distal end,” (“An implantable subcutaneous vascular access device, featuring a modifiable plan form, the access device comprising in combination: a body having a recess therein […] and at least one wing adapted to have a variable lateral dimension that can be adjusted in lateral width to be greater than a width of said body, said wing adapted to be attached to said body with said wing extending laterally to stabilize the access device” [Claim 10]. Since the at least one wing is adapted to be attached to the body of the vascular access device and extends laterally to stabilize the access device, under broadest reasonable interpretation, this wing constitutes an integrated stabilization wing. Furthermore, Glenn discloses in FIG. 3, that the wing 70 can be “repositioned from a narrow initial orientation to a final wide orientation to enhance a lateral stability of the port 10” [0038] and in FIG. 16 that “The wings 120, 130 are preferable configured to rotate in opposite directions […] With rotation completed, both the wings 120, 130 and the elongate body 20 act together to provide six peripheral pints for a high degree of stability for the dual win port 110” [0068]. Therefore, the vascular access port can be configured with one or more stabilizing wings that are integrated into the body of the vascular access port, the stabilizing wings including a distal end through which the pathway can extend from the defined input point of Wortley.).
.
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over and Babu US 20150297115 A1 "Babu" and Wortley et al. US 20070078391 A1 “Wortley” as applied to claims 1, 3, 5-7, 9-10 and 22, 24-26, 28 above and further in view of Young et al. US 20110213309 A1 “Young” and Marcotte et al. US 20090157106 A1 “Marcotte”.
In regard to claim 27, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Babu and Wortley does not teach “wherein said device has a diameter in a range of from 0.5 to 2.5 cm and a height of 1 cm”.
Young teaches “wherein said device has a diameter in a range of from 0.5 to 2.5 cm” (“In certain embodiments, the pocket 248 can be sufficiently large to receive the vascular access port 100 therein, while in others the pocket 248 can be slightly smaller than the vascular access port 100. In some embodiments, the pocket 248 can have a length of no more than about 2.0, 2.5, 3.0, or 3.5 centimeters, and can have a width of no more than about 70, 80, or 90 percent of a width of the outer diameter of the media layer 204” [0210]. Therefore, since the pocket 248 can be sufficiently large to receive the vascular access port (i.e. implantable device) or slightly smaller than the vascular access port and the length of the pocket can be no more than 2.0, 2.5 centimeters, under broadest reasonable interpretation, the device (i.e. the vascular access port) has a diameter in a range from 0.5 to 2.5 cm.).

The combination of Babu, Wortley and Young does not teach that the device has “a height of 1 cm”.
Marcotte teaches that the device had a “height of 1 cm” (“A housing height can be more than one or more preceding heights if the housing profile is being increased to, for example, adjust a patient’s treatment regime. Maximum and minimum heights of the housing can vary, but in some embodiments, the housing’s height ranges from about 1 cm to 3 cm” [0048] and “The system also includes an implantable housing coupled to the implantable restriction device having an adjustable height” [0008]. The implantable housing in this case constitutes a device. This since the housing can range from 1 cm to 3 cm, under broadest reasonable interpretation, the device can have a height of 1 cm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Babu and Wortley so as to include the height being 1 cm as disclosed in Marcotte in order to allow the vascular access port (i.e. the device) to be input into the body more easily. Devices that are too large may cause pain when inserted into the patient. By having a device with a height of 1 cm, the device can be inserted into the patient more easily. Combining the prior art elements according to known techniques would yield the predictable result of allowing a device to be inserted into the body with minimal pain.
Response to Arguments
Applicant’s arguments, see Remarks pages 8-14, filed on 11/11/2021, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered, however the examiner finds them partially persuasive.
The examiner respectfully asserts that the prior art reference of Babu teaches “an external light source configured to provide light to the dermal layer so that said light can be received by at least one of said one or more interdigitating light carrying channels and be transmitted to at least one location beneath said dermal layer thereby enabling to identify at least one of a position and orientation of said device” [0031, FIG. 1, 0040, 0003, 0004, 0007, 0009].
In regard to an external light source configured to provide light to the dermal layer, Babu discloses “Referring to FIGS. 1 and 2, an exemplary light scanning device 20 is illustrated in use to detect an implanted medical device, i.e. a venous access port 50 in FIG. 1 and a catheter in FIG. 2. The exemplary light scanning device uses a two-axis optical scanner to sweep an infrared (IR) or near-infrared (NIR) laser 22 over a target area 12 of a patient 10” [0031]. As shown in FIG. 1, the light scanning device is located externally relative to the patient’s body and in this case to their skin (i.e. dermal layer). Therefore, the system of Babu includes an external light source that is configured to provide light to the dermal layer.
In regard to the light being received by at least one of said one or more interdigitating light carrying channels, Babu discloses “As explained in more detail hereinafter, the implanted medical device 50, 150 is formed with at least one light affective area which is configured to affect the IR or NIR light differently compared to the surrounding tissue and the remaining components of the medical device 50, 150. For example, the medical device 50, 150 may have an area configured to absorb the IR or NIR light, such that less of the light is reflected in that area or an area configured to reflect the IR or NIR light, such that more of the light is reflected in the area compared to surrounding areas” [0031]. As stated 
In regard to the light being transmitted to at least one location beneath said dermal layer, Babu discloses “The light sensing device 20 is preferably configured to process the received signals such that the reprojected visible image 26 corresponds to the received light, but is sharper and clearer at the contrasting areas. As seen the reprojected image 26 will allows the practitioner to clearly identify the location of the port 50, but more specifically the target septum 54. The practitioner can easily insert a needle into the septum 54 without the need to guess its exact location as may be required using the palpitation technique. Additionally, the sensed light and projected image allow the practitioner to easily determine the orientation of the port 50” [0040]. In order for the reprojected image to clearly identify the location of the port 50 (i.e. medical device) and allow the practitioner to easily determine the orientation of the port 50, under broadest reasonable interpretation, the light from the external light source (i.e. the light scanning device 20) had to have been transmitted to at least one location beneath said dermal layer. 
In regard to enabling to identify at least one of a position and orientation of said device, Babu discloses “Implantable medical devices are devices which are implanted subcutaneously and provide a biological function for the patient” [0003], “After implantation, and sometimes during the implantation procedure, it is necessary to locate the position and/or orientation of the implanted medical device and also to confirm or determine the attributes of the medical device” [0004] and “In at least one embodiment, the present invention provides a method of determining information regarding an implanted medical device” [0007]. Therefore, the invention of Babu can be used to identify at least one of a position and orientation of the implanted medical device. Furthermore, Babu discloses “In at least one embodiment, the information to be determined includes one of location, orientation or attribute of 
In spite of these disagreements however, the examiner acknowledges that the prior art reference of Babu does not explicitly teach “a defined input point at a first location on said body and a plurality of defined output points at a second location on said body, wherein said first location is different from said second location”; “a pathway beneath said dermal layer, extending from said defined input point to said plurality of defined output points” and “via said pathway from said defined input point to said plurality of defined output points”. Therefore, the rejection is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wortley et al. US 20070078391 A1 “Wortley” as stated in the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Belef et al. US 6475226 B1 “Belef”.
Belef is pertinent to the applicant’s disclosure because it includes an anchoring mechanism for use in an intravascular catheter [Claim 1].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793       

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793